Citation Nr: 1317084	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-39 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.

3. Entitlement to 38 U.S.C.A § 1318 Dependency and Indemnity Compensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In her October 2009 substantive appeal (VA Form 9), the appellant requested a personal hearing before a Veterans Law Judge.  A hearing was scheduled for September 2012, but the appellant chose not to attend.  As no further communication from the appellant with regard to a hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d),(e) (2012).
 
The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence added to the record since the prior final denial in June 2003, considered in conjunction with the record as a whole, is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death. 

2. At the time of the Veteran's death in October 2002, he had been in receipt of a total disability rating for compensation purposes based on individual unemployability (TDIU) from March 1, 1993. 


CONCLUSIONS OF LAW

1. The June 2003 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012); See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant the claim to reopen the previously denied claim for service connection for the cause of the Veteran's death is a full grant of that benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.

With regard to the appellant's claim for benefits under 38 U.S.C.A. § 1318, the Board notes that the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the present case, the facts are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

II. New and Material Evidence

The Veteran died in October 2002.  The immediate cause of death was respiratory arrest due to hepatorenal failure.  At the time of the Veteran's death, service connection had been established for residuals of cervical spine injury with traumatic arthritis, status post multiple surgeries with left upper extremity radiculopathy; muscle atrophy secondary to cervical spine disorder; scar, donor site, left hip; and scars, scalp due to halo fixation device.  

In a June 2003 rating decision, the RO found that the Veteran's cervical spine injury, muscle atrophy, and scars did not contribute to or significantly hasten his death.  Therefore, the RO concluded that the evidence failed to show that the Veteran's death was related to his military service.  

The appellant did not file a timely notice of disagreement with the June 2003 rating decision.  Thus, the June 2003 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2012)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  The appellant will be entitled to service connection for the cause of the Veteran's death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2012).

Evidence at the time of the June 2003 decision included the Veteran's service treatment records, multiple VA examination reports, and examination reports by private physicians related to the cervical spine.  Of particular note is a March 1991 discharge summary that documented a history of chronic hepatitis B with cirrhosis.  

Since the final June 2003 decision, the appellant has submitted multiple private treatment records dated from 2001 and 2002.  Among these records is a September 2002 history and physical that noted in the Veteran's social history that the Veteran admitted to promiscuous behavior while in the Navy and indicated that this was most likely the source of the Veteran contracting hepatitis B.  This evidence is new in that it was not of record at the time of the June 2003 rating decision, and it is material in that it raises a reasonable possibility of substantiating the Veteran's claim.  Specifically, as the Veteran's death was due in part to liver failure, the Board finds that evidence that the Veteran had liver disease that was due to hepatitis B infection that occurred in service is new and material evidence that supports the claim for service connection for the cause of the Veteran's death.  Therefore, the claim to reopen the previously denied claim seeking service connection for the cause of the Veteran's death is granted.

III. Dependency and Indemnity Compensation

In pertinent part, 38 U.S.C.A. § 1318  authorizes the payment of Dependency and Indemnity Compensation (DIC) to a surviving spouse in cases where a veteran's death was not service-connected, provided that the Veteran was in receipt of or entitled to receive compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his death.  This statute was implemented by VA at 38 C.F.R. § 3.22. 

The only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. 
§ 1318  are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  At the time of the Veteran's death in October 2002, service connection was in effect for residuals of cervical spine injury with traumatic arthritis, status post multiple surgeries with left upper extremity radiculopathy, evaluated as 60 percent disabling; muscle atrophy secondary to cervical spine disorder, evaluated as 20 percent disabling; scar, donor site, left hip, evaluated as noncompensable; and scars, scalp due to halo fixation device, evaluated as noncompensable.  TDIU was in effect from March 1, 1993.    

Prior to March 1, 1993, the Veteran was in receipt of multiple temporary total ratings for post-surgical convalescence.  The maximum combined benefit assigned between periods of temporary total ratings was 50 percent.  From March 1, 1993 forward, the Veteran was assigned a TDIU.  The Veteran died in October 2002, just a few months less than ten years from the effective date of his permanent total disability rating.  Even considering the temporary total evaluation that was in effect just prior to the TDIU and began on November 2, 1992, the Veteran's total disability payments began less than 10 years prior to his death.  Thus, the Veteran was not rated at 100 percent for at least the first five years after his discharge from service in January 1982, nor was he rated totally disabled for at least the last 10 years of his life. 

The remaining issue is then whether the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and unmistakable error in a previous decision.  However, in this case, the appellant has not successfully pled clear and unmistakable error in any prior rating decision that would have entitled the Veteran to a total rating.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In this case, the appellant and her representative have not specifically alleged CUE.  The primary argument of the appellant is that the Veteran should have been in receipt of a 100 percent disability evaluation for his service-connected disabilities prior to the grant of TDIU.  In support of that argument, she has pointed to the fact that he was deemed totally disabled by the Social Security Administration in 1989.  This claim is essentially a claim for an earlier effective date for the TDIU rating.  However, the appellant has not offered argument as to a specific error VA made in assigning the effective date for the Veteran's TDIU.  Without a specific allegation of CUE, the appellant does not have standing to raise an effective date claim with regard to the benefits paid to the Veteran with respect to his own VA claims.  

Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, as the Veteran was not entitled to receive a total disability rating for either at least five years after his departure from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318


ORDER

New and material evidence having been received, the claim to reopen the previously denied claim seeking service connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied. 


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the appellant's claim for service connection for the cause of the Veteran's death; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits de novo.

Further, the Board finds that additional development is necessary.  First, the Board observes that the Veteran was in receipt of SSA disability benefits beginning in 1989, but the records associated with the application and award of those benefits are not in the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so that records from SSA may be obtained.  

Additionally, the Board notes that no VA opinion is of record in this case.  VA has a duty to obtain a VA opinion when the record lacks evidence to decide the claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board determines that a remand is necessary so that a VA opinion may be obtained with regard to whether the Veteran's cause of death is related to service or service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of any determination as to the Veteran's entitlement to SSA disability benefits, to include the clinical records considered in support of such determination.

2.  Thereafter, request an opinion as to the cause of the Veteran's death from an appropriate VA examiner.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis B was causally or etiologically a result of his military service?  

b. If the answer to (a) is positive, is it at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death was causally or etiologically a result of his hepatitis B infection? 

c. If the answer to (a) or (b) is negative, is it at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death was causally or etiologically a result of his service-connected disabilities of cervical injury with left arm radiculopathy, muscle atrophy, and/or scars of the hip and scalp? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board. 

3. After completing the above actions, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


